Interlocutory judgment reversed, with costs, and demurrer overruled, with costs, with leave to the defendants to plead over within twenty days upon payment of the costs of the demurrer and of this appeal. Held, that the complaint sufficiently alleges a single publication in the issue of the newspaper of March 1, 1921, of alleged libelous matter, in which publication both parties *878participated, and that but one cause of action is alleged. In consequence there has been no misjoinder of causes of action. All concur.